ROTHENBERG, J.'
The defendant, Latorya Latrice Cooper, was charged with Unlawful Driving as a Habitual Traffic Offender, as defined in section 322.264, Florida Statutes (2012), in violation of section 322.34(5), Florida Statutes (2012), a third degree felony. Thereafter, the defendant filed a Motion to Reduce the Charge to a Misdemeanor, arguing that because her license suspensions relate to failures to appear for civil traffic infractions and she has never been convicted of a forcible felony, the offense must be punished as a misdemeanor under section 322.34(10), not as a felony under section 322.34(5). Following a hearing, the trial court granted the motion to reduce, ordering the State to file a misdemeanor information within thirty days. The State’s appeal followed.
The issue raised in this appeal was first addressed by this Court in State v. Wooden, 92 So.3d 886, 888 (Fla. 3d DCA 2012), and later followed by this Court in State v. Gomez, 103 So.3d 258 (Fla. 3d DCA 2012). Because the analysis set forth in Wooden is determinative, we reverse the order granting the defendant’s Motion to Reduce the Charge to a Misdemeanor.1
Reversed.

. We note that the trial court’s order was issued on June 15, 2012, prior to this Court’s *271issuance of Wooden on July 11, 2012, and Gomez on December 19, 2012. Thus, the trial court in the instant case did not have benefit of this Court’s rulings in Wooden and Gomez when it ruled on Ms. Cooper’s motion.